Exhibit 10.8

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (this “Agreement”), dated as of July 30, 2010
(the “Effective Date”), by and among FIFTH THIRD BANK, an Ohio banking
corporation, as Agent for the benefit of the Secured Creditors (as defined
below) (“Agent”), and INDUSTRIAL SERVICES OF AMERICA, INC., a Florida
corporation (“ISA”), ISA INDIANA, INC., an Indiana corporation (“ISA Indiana”),
and each of the other Persons that become a Borrower under the Credit Agreement
after the Closing Date (such Persons, together with ISA and ISA Indiana, are
each a “Borrower” and, collectively, “Borrowers”), is as follows:

1. DEFINITIONS.

          1.1 Credit Agreement. Any capitalized term used but not defined herein
shall have the meaning ascribed thereto in the Credit Agreement dated as of the
date of this Agreement among the Secured Creditors and Borrowers (the “Credit
Agreement”).

          1.2 Defined Terms. In addition to the other terms defined in this
Agreement, whenever the following capitalized terms (whether or not underscored)
are used, they shall be defined as follows:

          “Code” means the Uniform Commercial Code, as enacted in the State of
Ohio, Section 1301.01 et seq. of the Ohio Revised Code, as amended from time to
time.

          “Collateral” means all of each Borrower’s rights, titles and interests
in and to all of each Borrower’s assets and Property, tangible and intangible,
real and personal, including:

                    (i) all of each Borrower’s accounts, chattel paper, deposit
accounts, documents, equipment (including all Motor Vehicles), fixtures,
instruments, inventory, investment property, general intangibles, goods, and
letter-of-credit rights;

                    (ii) all of each Borrower’s rights, titles and interests in
and to the commercial tort claims listed, or required to be listed, in Exhibit A
to this Agreement;

                    (iii) without limiting the description of the Property or
any rights or interests in the Property described above in this definition of
Collateral, all of each Borrower’s rights, titles and interests in and to (a)
all of each Borrower’s money, cash, credit card receivables, and other funds;
(b) all attachments, accessions, parts and appurtenances to, all substitutions
for, and all replacements of any and all of each Borrower’s equipment, fixtures
and other goods; (c) all of each Borrower’s agreements, securities, warrants,
dividends, distributions, as-extracted collateral, tangible chattel paper,
electronic chattel paper, health-care-insurance receivables, leases, lease
contracts, lease agreements, payment intangibles, letters of credit, proceeds of
letters of credit, promissory notes, records, choses in action, causes of
actions, and software; and (d) all of each Borrower’s franchises, customer
lists, insurance refunds, insurance refund claims, tax refunds, tax refund
claims, pension plan refunds, pension plan reversions, patents, patent
applications, service marks, service mark applications, trademarks, trademark
applications, trade names, trade secrets, goodwill, copyrights, copyright
applications, and licenses;

                    (iv) all supporting obligations;

                    (v) all of the products and proceeds of all of the foregoing
described Property and interests in Property, including cash proceeds and
noncash proceeds, and including proceeds of any insurance, whether in the form
of original collateral or any of the Property or rights or interests in Property
described above in this definition of Collateral; and

                    (vii) all of the foregoing, whether now owned or existing or
hereafter acquired or arising, or in which any and each Borrower now has or
hereafter acquires any rights, titles or interests.

--------------------------------------------------------------------------------



          “Motor Vehicles” means all of each Borrower’s automobiles, buses,
vans, trucks, trailers, and other motor vehicles.

          “Secured Creditor Affiliate” means an Affiliate of a Secured Creditor.

          “Secured Creditors” means, collectively, Agent, each Lender, and the
LC Issuer.

          1.3 Other Definitional Provisions; Construction. Unless otherwise
specified,

                    (i) As used in this Agreement, accounting terms relating to
Borrowers not defined in this Agreement have the respective meanings given to
them in accordance with GAAP.

                    (ii) The definition of any document, instrument or agreement
includes all schedules, attachments and exhibits thereto and all renewals,
extensions, supplements, restatements and amendments thereof. All Exhibits and
Schedules attached to this Agreement are incorporated into, made and form an
integral part of, this Agreement for all purposes.

                    (iii) “Hereunder,” “herein,” “hereto,” “this Agreement” and
words of similar import refer to this entire document; “including” is used by
way of illustration and not by way of limitation, unless the context clearly
indicates the contrary; the singular includes the plural and conversely; and any
action required to be taken by any Borrower is to be taken promptly, unless the
context clearly indicates the contrary.

                    (iv) All of the uncapitalized terms contained in this
Agreement which are now or hereafter defined under the Code will, unless the
context indicates otherwise, have the meanings provided for now or hereafter in
the Code.

2.  GRANT OF SECURITY INTEREST; SET-OFF AND RELATED MATTERS.

          2.1 Security Interest. As security for the full, prompt and complete
payment and performance by Borrowers of the Obligations, each Borrower hereby
grants to, and creates in favor of, Agent, for the benefit of the Secured
Creditors, a continuing security interest in, and Lien on, all of the
Collateral.

          2.2 Set-Off. All cash, moneys, investment property and other
Properties of Borrowers and the proceeds thereof now or hereafter held or
received by any Secured Creditor from or for the account of Borrowers, including
any and all deposits (general or special), account balances and credits of
Borrowers with any Secured Creditor or any Secured Creditor Affiliate at any
time existing: (i) are part of the Collateral, (ii) will be held as security for
the Obligations, and (iii) may be set-off and applied without notice to any
Borrower (such notice being expressly waived by Borrowers) against any or all
Obligations at any time following the occurrence and during the continuance of
an Event of Default which has not been waived by the Secured Creditors, and each
Secured Creditor or Secured Creditor Affiliate has the right at any time
following the occurrence and during the continuance of an Event of Default which
has not been waived by the Secured Creditors to refuse to allow withdrawals from
any account of any Borrower without notice to any Borrower (such notice being
expressly waived by Borrowers). Upon the occurrence and during the continuance
of an Event of Default which has not been waived by the Secured Creditors, each
Borrower authorizes each Secured Creditor Affiliate to pay or to deliver to
Agent any deposits, financial assets, or other sums credited by, or due from,
such Secured Creditor Affiliate to any Borrower for application against any or
all Obligations, all without notice to Borrowers (such notice being expressly
waived by Borrowers) and without any necessity on Agent’s part to resort to
other security or sources of reimbursement for the Obligations; however, nothing
in this Section 2.2 will impair or affect Agent’s rights under Sections 2.8(a)
and 3.4(c) of the Credit Agreement. Agent will promptly notify Borrowers of
Agent’s receipt of such funds for application against the Obligations, but
Agent’s failure to do so will not affect the validity or enforceability thereof.
Agent may give notice of the above grant of a security interest in, and
assignment of, such deposits and other sums to any Secured Creditor Affiliate.

3. PERFECTION OF AGENT’S SECURITY INTEREST; DUTY OF CARE.

--------------------------------------------------------------------------------



          3.1 Required Borrowers Actions. Until the termination of this
Agreement, Borrowers shall perform any and all steps and take all actions
requested by Agent, in its discretion exercised in good faith, from time to time
to perfect, maintain, protect, and enforce Agent’s security interest in, and
Lien on, the Collateral, including (i) executing and delivering all appropriate
documents and instruments as Agent, in its discretion exercised in good faith,
may determine are necessary or desirable to perfect, preserve, or enforce
Agent’s interest in the Collateral, including financing statements, all in form
and substance satisfactory to Agent in its discretion exercised in good faith,
(ii) delivering and indorsing to Agent any warehouse receipts or other documents
of title covering that portion of the Collateral which, with Agent’s consent,
may be located in warehouses and in respect of which warehouse receipts are
issued, (iii) upon the occurrence and during the continuance of any Event of
Default which has not been waived by the Secured Creditors, transferring
inventory to warehouses approved by Agent, (iv) placing notations on Borrowers’
books of account to disclose Agent’s security interest and Lien therein, and (v)
taking such other steps and actions as deemed necessary or desirable by Agent to
perfect and enforce Agent’s security interest in, and Lien on, and other rights
and interests in, the Collateral.

          3.2 Financing Statements; Notices. Each Borrower hereby irrevocably
authorizes Agent at any time and from time to time to file in any filing office
required under applicable law any initial financing statements and amendments
thereto that: (i) indicate the Collateral (a) as all assets of Borrowers,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof and (b) as being of an equal or lesser scope or with greater
detail, and (ii) provide any other information required by Part 5 of Article 9
of the Uniform Commercial Code or required under applicable law for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether such Borrower is an organization, the type of organization and
any organizational identification number issued to such Borrower. Each Borrower
hereby irrevocably authorizes Agent at any time and from time to time to correct
or complete, or to cause to be corrected or completed, any financing statements,
continuation statements or other such documents as have been filed naming such
Borrower as debtor and Agent as secured party. Each Borrower agrees to furnish
any such information to Agent promptly upon request. At Agent’s request, each
Borrower will execute notices appropriate under any applicable requirements of
law that Agent, in its discretion exercised in good faith, deems desirable to
evidence, perfect, or protect its security interest in and other Liens on the
Collateral in such form(s) as are satisfactory to Agent, in its discretion
exercised in good faith. Each Borrower will pay the cost of filing all financing
statements and other notices in all public offices where filing is deemed by
Agent, in its discretion exercised in good faith, to be necessary or desirable
to perfect, protect or enforce the security interest and Lien granted to Agent
hereunder. A carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement.
Agent is hereby authorized to give notice to any creditor, landlord or any other
Person as may be necessary or desirable under applicable laws to evidence,
protect, perfect, or enforce the security interest and Lien granted to Agent in
the Collateral.

          3.3 Bailees; Consignees; Warehousemen; Landlords. No Borrower shall
store any inventory at any leased location, or place any inventory with or in
the possession or control of any bailee, processor, warehouseman, consignee or
any other like Person who is not then a party to a Waiver Agreement (as defined
below) (each “Non-Waiving Third Party”) under any arrangement, practice or
agreement (oral or written), except, in each case under this Section 3.3, to the
extent that: (i) Agent has consented in writing to such action, (ii) the
applicable landlord, bailee, processor, warehouseman, consignee or other like
Person, if requested by Agent, has executed in favor of Agent a landlord waiver
and access agreement or a bailee, processor, consignee, warehouseman or similar
written waiver and access agreement (each, a “Waiver Agreement”), or (iii) the
value of such inventory, when added to all inventory then in the possession of
all Non-Waiving Third Parties, (a) does not exceed $200,000 in the aggregate (as
to all Borrowers), as of any date, and (b) does not result in an Overadvance
(i.e., after reducing Eligible Inventory by the amount of such inventory in the
possession of all Non-Waiving Third Parties). Nothing permitted by this Section
3.3, however, may be construed to alter in any way the criteria for Eligible
Receivables or Eligible Inventory provided in the Credit Agreement.

          3.4 Impositions; Protection of Agent’s Interests. To protect, perfect,
or enforce, from time to time, Agent’s rights or interests in the Collateral,
Agent may, in its discretion (but without any obligation to do so), (i)
discharge any Liens (other than Permitted Liens so long as no Event of Default,
which has not been waived by the Secured Creditors, has occurred and is
continuing) at any time levied or placed on the Collateral, (ii) pay any
insurance to the extent any Borrower has failed to timely pay the same, (iii)
maintain guards where any Collateral is

--------------------------------------------------------------------------------



located if an Event of Default has occurred, which has not been waived by the
Secured Creditors, and is continuing, and (iv) obtain any record from any
service bureau and pay such service bureau the cost thereof. All costs and
expenses incurred by Agent in exercising its discretion under this Section 3.4
will be part of the Obligations, payable on Agent’s demand and secured by the
Loan Collateral.

          3.5 Agent’s Duty of Care. Agent shall have no duty of care with
respect to the Collateral except that Agent shall exercise reasonable care with
respect to the Collateral in Agent’s custody. Agent shall be deemed to have
exercised reasonable care if (i) such Property is accorded treatment
substantially equal to that which Agent accords its own Property or similar
Property of other Persons held by Agent or (ii) Agent takes such action with
respect to the Collateral as Borrowers shall reasonably request in writing.
Agent will not be deemed to have, and nothing in this Section 3.5 may be
construed to deem that Agent has, failed to exercise reasonable care in the
custody or preservation of Collateral in its possession merely because either
(a) Agent failed to comply with any request of Borrowers or (b) Agent failed to
take steps to preserve rights against any Persons in such Property. Each
Borrower agrees that Agent has no obligation to take steps to preserve rights
against any prior parties.

          3.6 Verification. At any time and from time to time, Agent, in its own
name or in the name of others, may periodically communicate with each Borrower’s
account debtors, customers and other obligors to verify with them, to Agent’s
satisfaction, the existence, amount and terms of any sums owed by such account
debtors, customers or other obligors to any Borrower.

          3.7 Equipment. Borrowers will, on Agent’s request, deliver to Agent
any and all evidences of ownership of Borrowers’ equipment, including all
certificates of title and applications for title pertaining to each Borrower’s
equipment, so that Agent may cause its security interest and Lien to be noted on
such certificates of title. Each Borrower will not permit any of its equipment
to become an accession to other personal property not constituting part of the
Collateral.

          3.8 Control Agreement. With respect to any of the Collateral for which
control of such Collateral is a method of perfection under the Uniform
Commercial Code, including all of Borrowers’ rights, titles and interests in
deposit accounts (other than any deposit accounts expressly permitted under
Section 6.14 of the Credit Agreement), investment property, electronic chattel
paper and letter-of-credit rights, and without limiting the obligations of
Borrowers under the provisions of Sections 3.9, 3.10, and 3.11, Borrowers will,
on Agent’s request, use commercially reasonable efforts to cause to be executed,
by each Person that Agent determines is appropriate, a control agreement in a
form acceptable to Agent, in its discretion exercised in good faith.

          3.9 Promissory Notes and Tangible Chattel Paper. If any Borrower shall
at any time hold or acquire any promissory notes or tangible chattel paper, such
Borrower shall forthwith indorse, assign and deliver the same to Agent,
accompanied by such instruments of transfer or assignments duly executed in
blank as Agent may from time to time specify.

          3.10. Electronic Chattel Paper and Transferable Records. If any
Borrower at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in §16
of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, Borrowers shall promptly notify Agent thereof and, at the request
and option of Agent, shall take such action as Agent, in its discretion
exercised in good faith, may request to vest in Agent control, under §9-105 of
the Uniform Commercial Code, of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, §16 of the Uniform Electronic Transactions Act, as
so in effect in such jurisdiction, of such transferable record.

          3.11. Letter-of-Credit Rights. If any Borrower at any time is a
beneficiary under a letter of credit now or hereafter, Borrowers shall promptly
notify Agent thereof and, at the request and option of Agent, Borrowers shall,
pursuant to an agreement in form and substance satisfactory to Agent, in its
discretion exercised in good faith, will either, at the option of Agent: (i)
arrange for the issuer and any confirmer or other nominated person of such
letter of credit to consent to an assignment to Agent of the proceeds of the
letter of credit or (ii) arrange for Agent to become the beneficiary of the
letter of credit, with Agent agreeing, in each case, that the proceeds of the
letter of credit are to be applied as provided in the Credit Agreement.

--------------------------------------------------------------------------------



          3.12. Commercial Tort Claims. If any Borrower shall at any time hold
or acquire a commercial tort claim, Borrowers shall immediately notify Agent in
a writing signed by Borrowers of the particulars thereof and grant to Agent in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to Agent, in its discretion exercised in good faith.

4. POWER OF ATTORNEY.

          4.1 Grant of Power. Each Borrower does hereby make, constitute and
appoint Agent (or any officer or agent of Agent) as such Borrower’s true and
lawful attorney-in-fact, with full power of substitution, in the name of such
Borrower or in the name of Agent or otherwise, for the use and benefit of Agent,
but at the cost and expense of such Borrower, (i) upon the occurrence and during
the continuance of any Event of Default which has not been waived by the Secured
Creditors, or otherwise in connection with Remittances received in the Lock Box,
to indorse the name of such Borrower on any instruments, notes, checks, drafts,
money orders, or other media of payment (including payments payable under any
policy of insurance on the Collateral) or Collateral that may come into the
possession of Agent or any Affiliate of Agent in full or part payment of any of
the Obligations; (ii) upon the occurrence and during the continuance of any
Event of Default which has not been waived by the Secured Creditors, to sign and
indorse the name of such Borrower on any invoice, freight or express bill, bill
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with any Collateral, and any instrument
or document relating thereto or to any of such Borrower’s rights therein; (iii)
to file financing statements pursuant to the Uniform Commercial Code and other
notices appropriate under applicable law as Agent in its discretion exercised in
good faith deems necessary to perfect, preserve, and protect Agent’s rights and
interests under this Agreement; (iv) upon the occurrence and during the
continuance of any Event of Default which has not been waived by the Secured
Creditors, to obtain the insurance referred to in Section 6.2 of the Credit
Agreement and indorse any drafts and cancel any insurance so obtained by Agent;
(v) upon the occurrence and during the continuance of any Event of Default which
has not been waived by the Secured Creditors, to give written notice to the
United States Post Office to effect change(s) of address so that all mail
addressed to such Borrower may be delivered directly to Agent; and (vi) to do
any and all things necessary or desirable in Agent’s discretion exercised in
good faith to perfect Agent’s security interest in, and Lien on, and other
rights and interests in, the Collateral, to preserve and protect the Collateral
and to otherwise carry out this Agreement.

          4.2 Duration; Ratification of Acts. This power of attorney, being
coupled with an interest, will be irrevocable for the term of this Agreement and
all transactions under this Agreement and thereafter so long as any of the
Obligations (other than the contingent obligations for indemnification or
reimbursement for which Agent has not then given notice of a claim thereof
against any Borrower) remain in existence or any Commitments of the Lenders
remain in effect. Except for actions where Agent or its attorney has acted
grossly negligent or with willful misconduct, each Borrower ratifies and
approves all acts of such attorney, and neither Agent nor its attorney will be
liable for any acts or omissions or for any error of judgment or mistake of fact
or law. Each Borrower will execute and deliver promptly to Agent all instruments
necessary or appropriate, as determined in Agent’s discretion exercised in good
faith, to further Agent’s good faith exercise of the rights and powers granted
to it in this Section 4.

5. WARRANTIES AND REPRESENTATIONS. To induce the Secured Creditors to make the
Loans and other extensions of credit pursuant to the Loan Documents, each
Borrower represents to the Secured Creditors that the following statements are,
and will continue throughout the term of this Agreement to be, true:

          5.1 Jurisdiction of Organization; Places of Business, etc. Each
Borrower’s (i) jurisdiction of organization is as set forth on Exhibit A, (ii)
exact legal name is as set forth on Exhibit A (as may be updated from time to
time as provided in Section 6.2), (iii) chief executive office and principal
place of business are set forth on Exhibit A (as may be updated from time to
time as provided in Section 6.2), (iv) offices or locations where any Borrower
keeps the Collateral (except for inventory in transit) or conducts any of its
business are listed on Exhibit A (as may be updated from time to time as
provided in Section 6.2), (v) federal tax identification number is identified on
Exhibit A, and (vi) organizational identification number in its jurisdiction of
organization is identified on Exhibit A.

--------------------------------------------------------------------------------



          5.2 Prior Locations Of Collateral. Except for inventory and motor
vehicles in transit, none of the inventory or equipment constituting part of the
Collateral has been at, or has been removed from, any location during the one
year period preceding the date of this Agreement other than those locations set
forth on Exhibit A.

          5.3 Names. All trade names, assumed names, fictitious names and other
names used by Borrowers during the four month period preceding the date of this
Agreement are set forth on Exhibit A, and no Borrower has, during the preceding
one year period, except as may be set forth on Exhibit A, acquired any of its
assets in any bulk transfer.

          5.4 Investment Property. Except as set forth on Exhibit A, no Borrower
has any rights, titles or interests in, or with respect to, any investment
property.

          5.5 Letter-of-Credit Rights. Except as set forth on Exhibit A, no
Borrower has any rights, titles or interests in, or with respect to, any letters
of credit.

          5.6 Electronic Chattel Paper. Except as set forth on Exhibit A, no
Borrower has any rights, titles or interests in, or with respect to, any
electronic chattel paper.

          5.7 Commercial Tort Claims. Except as set forth on Exhibit A, no
Borrower has any rights, titles or interests in, or with respect to, any
commercial tort claims.

          5.8 Instruments. Except as set forth on Exhibit A, no Borrower has any
rights, titles or interests in, or with respect to, any instruments, including
promissory notes but exclusive of checks and other items of payment received in
the ordinary course of business as presently conducted by Borrowers.

          5.9 State of Title. Each Borrower has good and indefeasible title to,
and ownership of, the Collateral, free and clear of all Liens except to the
extent, if any, of the Permitted Liens, and exclusive of any Property for which
a Borrower only has a leasehold estate.

          5.10 Priority. Agent has a first priority security interest in, and
Lien on, the Collateral except to the extent, if any, of the Permitted Liens.

6. COLLATERAL COVENANTS. Until the Obligations (other than contingent
obligations for indemnification or reimbursement for which Agent has not then
given notice of a claim thereof against any Borrower) are fully paid, performed
and satisfied and this Agreement is terminated, Borrowers will:

          6.1 Claims Against Collateral. Maintain the Collateral, as the same is
constituted from time to time, free and clear of all Liens, except to the
extent, if any, of the Permitted Liens, and Borrowers will defend or cause to be
defended the Collateral against all of the claims and demands of all Persons
whomsoever (except to the extent, if any, of the Permitted Liens).

          6.2 Notice of Change in Place of Business; Names, etc. (i) Give Agent,
and Agent’s counsel, Vorys, Sater, Seymour & Pease LLP, Suite 2000 Atrium Two,
221 East Fourth Street, Cincinnati, Ohio 45202, Attention: Hani R. Kallas, at
least 15 Business Days advance notice in writing of (a) any change in any
Borrower’s (1) chief executive office, principal place of business, or other
places of business, or the opening of any new places of business, (2) registered
agent’s address in the jurisdiction of such Borrower’s organization, (4) exact
legal names as set forth on Exhibit A, or (4) trade names, assumed names or
fictitious names from those set forth on Exhibit A, and (b) the adoption by any
Borrower of any new trade names, assumed names or fictitious names and (ii) not,
without the prior written consent of Agent, change a Borrower’s jurisdiction of,
or form of, organization.

          6.3 Notice of Governmental or Foreign Accounts. Upon the written
request by Agent and in addition to Borrowers’ obligations to notify Agent
pursuant to each Borrowing Base Certificate submitted under the Credit
Agreement, promptly notify Agent in writing of any contract giving rise to any
Receivable with respect to which the account debtor is (i) any Governmental
Authority or (ii) a business which is located in a foreign country.

--------------------------------------------------------------------------------



          6.4 Notice of Adverse Information. Immediately notify Agent in writing
of any information which any Borrower has or may receive with respect to any
portion of the Collateral, having an aggregate value of $100,000 or more, which
would materially and adversely affect the value thereof or the rights of Agent
with respect thereto.

          6.5 Equipment. Maintain the equipment in good operating condition and
repair, ordinary wear and tear excepted, make all commercially reasonable
replacements thereof to maintain the value and operating efficiency thereof,
and, upon the request of Agent, promptly inform Agent of any additions to or,
subject to the terms of the Credit Agreement, deletions from the equipment.

          6.6 Inventory. Maintain the inventory in good and salable condition
exclusive of slow-moving, obsolete or damaged inventory for which reserves or
write-downs have been made on Borrowers’ books and records in accordance with
GAAP and will handle, maintain and store the inventory in a safe and careful
manner in accordance with all applicable laws, rules, regulations, ordinances
and governmental orders.

          6.7 Insurance. Insure the Collateral in accordance with the terms of
the Credit Agreement.

          6.8 Removal of Collateral. Not remove any of the Collateral (except
for inventory and motor vehicles in transit) from the locations set forth in
Exhibit A of this Agreement or keep any of the Collateral (except for inventory
and motor vehicles in transit) at any other office or location without giving
Agent and Agent’s counsel, as set forth in Section 6.2, at least 15 Business
Days prior notice of such action and complying with the other terms of this
Agreement; and provided that such location is within the continental United
States. Borrower will not locate any inventory in any warehouse which has or
will issue a negotiable warehouse receipt for such Inventory without Agent’s
prior consent.

          6.9 No Liens. Not create or permit to be created or to exist any Lien
on any of the Collateral except to the extent, if any, of the Permitted Liens.

7. TERM. Subject to Section 11.6 below, this Agreement will terminate on the
later to occur of: (i) the full performance, payment and satisfaction of the
Obligations (and all Letter of Credit Obligations are expired or terminated, but
exclusive of any contingent obligations for indemnification or reimbursement for
which Agent has not then given notice of a claim thereof against any Borrower)
and (ii) the termination of all Commitments of each Lender under the Credit
Agreement. Upon such termination, Agent shall, at Borrowers’ expense, promptly
execute and deliver to Borrowers proper documentation to release the Liens on
the Collateral granted hereunder or similar instrument of re-conveyance prepared
by Agent, and Agent shall duly deliver to Borrowers such of the Collateral as
has been released and is in the possession of Agent.

8. AGENT’S RIGHTS AND REMEDIES.

          8.1 Remedies. (i) On the occurrence of an Event of Default which has
not been waived, Agent may immediately, at any time, while such Event of Default
is continuing, take any one or more of the following actions, without notice,
demand or legal process of any kind (except as may be required by law), all of
which each Borrower waives to the fullest extent permitted by law:

                    (a) proceed to enforce payment of the Obligations and to
exercise all of the rights and remedies afforded to Agent by the Code, the
Uniform Commercial Code as in effect in any applicable jurisdiction, under the
terms of the Loan Documents and by law and in equity provided, including those
set forth below in this Section 8.1;

                    (b) take possession of the Collateral and maintain such
possession on any of any Borrower’s premises at no cost to Agent, or remove the
Collateral, or any part thereof, to such other place(s) as Agent may desire;

                    (c) enter on any premises on which the Collateral, or any
part or records thereof, may be situated and remove the same therefrom, for
which action Borrowers will not assert against Agent any claim for

--------------------------------------------------------------------------------



trespass or breach of the peace or similar claim, and Borrowers will not hinder
Agent’s efforts to effect such removal;

                    (d) require each Borrower, at such Borrower’s cost, to
assemble the Collateral and make it available at a place designated by Agent;

                    (e) collect, compromise, take, sell or otherwise deal with
the Collateral and proceeds thereof in its own name or in the name of Borrowers,
including (1) bringing suit on any one or more of the accounts, chattel paper,
instruments, documents, leases or other agreements (collectively, “Contracts”)
in the name of Borrowers or Agent, and exercise all such other rights respecting
the Contracts, in the name of Borrowers or Agent, including the right to
accelerate or extend the time of payment, settle, release in whole or in part
any amounts owing on any Contract and issue credits in the name of Borrowers or
Agent, and including proceeding against any collateral or security provided in
respect of any Contract and (2) bringing suit on any one or more of the general
intangibles, in the name of Borrowers or Agent, and exercise all such other
rights respecting the general intangibles, including the right to accelerate or
extend the time of payment, settle, release in whole or in part any amounts
owing on any general intangible and issue credits in the name of Borrowers or
Agent, and including proceeding against any collateral or security provided in
respect of any general intangible;

                    (f) sell part or all of the Collateral at public or private
sale(s), for cash, upon credit or otherwise, at such prices and upon such terms
as Agent deems advisable, in Agent’s discretion, and Agent may, if Agent deems
it reasonable, postpone or adjourn any sale of the Collateral from time to time
by an announcement at the time and place of sale or by announcement at the time
and place of such postponed or adjourned sale, without being required to give a
new notice of sale, and without being obligated to make any sale of the
Collateral regardless of notice of sale having been given;

                    (g) to the extent Agent has not so acted or is currently not
so acting pursuant to the other terms of this Agreement, notify Borrowers’
customers, account debtors and any other Persons (1) obligated on the Collateral
to make payment or otherwise render performance to or for the benefit of Agent
and (2) that, without limiting the generality of clause (1), the Contracts and
general intangibles have been assigned to Agent and that payments should be made
directly to Agent;

                    (h) require Borrowers, using such form as Agent may approve,
to notify Borrowers’ customers, account debtors and any other Persons, and to
indicate on all of Borrowers’ correspondence to such customers, account debtors
and other Persons, that the Contracts and general intangibles must be paid to
Agent directly;

                    (i) sign any indorsements, assignments or other writings of
conveyance or transfer in connection with any disposition of the Collateral;

                    (j) sell, assign, transfer or otherwise dispose of all or
any part of the Collateral in any manner permitted by law and do any other thing
and exercise any other right or remedy which Agent may, with or without judicial
process, do or exercise under applicable law, and in any such sale Agent may
sell, assign, transfer or otherwise dispose of all or any part of the Collateral
without giving any warranties and Agent may specifically disclaim any warranties
of title and similar warranties;

                    (k) apply for and have a receiver appointed under state or
federal law by a court of competent jurisdiction in any action taken by Agent to
enforce its rights and remedies under this Agreement and, as applicable, the
other Loan Documents in order to manage, protect, preserve, sell and otherwise
dispose of all or any portion of the Collateral and continue the operation of
the business of Borrowers, and to collect all revenues and profits thereof and
apply the same to the payment of all expenses and other charges of such
receivership, including the compensation of the receiver, and to the payment of
the Obligations until a sale or other disposition of such Collateral is finally
made and consummated;

                    (l) enforce the obligations of an account debtor or other
Person obligated on collateral and exercise the rights of Borrowers with respect
to the obligations of the account debtor or other Person obligated on

--------------------------------------------------------------------------------



collateral to make payment or otherwise render performance to Borrowers, and
with respect to any Property that secures the obligations of the account debtor
or other Person obligated on collateral, in any case directly or through
collection agencies or other collection specialists; and

                    (m) without limiting the provisions of Section 2.2, apply
(or instruct another Person to apply) to the Obligations the balance of any
deposit account that is part of the Collateral.

          (ii) Each Borrower acknowledges that portions of the Collateral could
be difficult to preserve and dispose of and be further subject to complex
maintenance and management. Accordingly, Agent, in exercising its rights under
this Section 8.1, shall have the widest possible latitude to preserve and
protect the Collateral and Agent’s security interest in and Lien thereon.
Moreover, each Borrower acknowledges and agrees that Agent shall have no
obligation to, and each Borrower hereby waives to the fullest extent permitted
by law any right that it may have to require Agent to, (a) clean up or otherwise
prepare any of the Collateral for sale, (b) pursue any Person to collect any of
the Obligations or (c) exercise collection remedies against any Persons
obligated on the Collateral. Agent’s compliance with applicable local, state or
federal law requirements, in addition to those imposed by the UCC, in connection
with a disposition of any or all of the Collateral will not be considered to
adversely affect the commercial reasonableness of any disposition of any or all
of the Collateral under the UCC.

          8.2 Notice of Disposition; Allocations. If any notice is required by
law to effectuate any sale or other disposition of the Collateral, (i) Agent
will give Borrowers written notice of the time and place of any public sale or
of the time after which any private sale or other intended disposition thereof
will be made, and at any such public or private sale, Agent may purchase all or
any of the Collateral; and (ii) Agent and each Borrower agree that such notice
will not be unreasonable as to time if given in compliance with this Agreement
ten days prior to any sale or other disposition. The proceeds of the sale will
be applied first to all costs and expenses of such sale including Attorneys’
Fees and other costs and expenses, and second to the payment of all Obligations
in the manner and order provided in the Credit Agreement. Each Borrower shall
remain liable to Agent for any deficiency. Unless otherwise directed by law,
Agent will return any excess to Borrowers.

          8.3 Payment of Expenses. Each Borrower shall pay to Agent, on its
demand, all out-of-pocket costs and expenses, including court costs, reasonable
Attorneys’ Fees and costs of sale, incurred by Agent in exercising any of its
rights or remedies hereunder, all of which constitute part of the Obligations
and are secured by the Loan Collateral.

9. INDEMNIFICATION. In consideration of the execution and delivery of the Credit
Agreement and extensions of credit made to Borrowers thereunder, Borrowers will
indemnify and hold each Secured Creditor and each Secured Creditor’s directors,
Affiliates, and agents (for the purposes of this Section 9 each is an
“Indemnified Party”) harmless from and against any and all claims, losses,
obligations and liabilities arising out of or resulting from any or all of (i)
this Agreement and (ii) the transactions contemplated by this Agreement
(including enforcement of this Agreement), except for claims, losses or
liabilities to the extent arising out of or resulting from an Indemnified
Party’s gross negligence or willful misconduct. The indemnification provided for
in this Section 9 is in addition to, and not in limitation of, any other
indemnification or insurance provided by any Borrower to any Secured Creditor.

10. NOTICE. Any notice, certificate, request, notification and other
communication required, permitted or contemplated hereunder must be in writing
and given in accordance with the Credit Agreement.

11. GENERAL.

          11.1 Severability. If any term of this Agreement is found invalid
under Ohio law or other laws of mandatory application by a court of competent
jurisdiction, the invalid term will be considered excluded from this Agreement
and will not invalidate the remaining terms of this Agreement.

          11.2 GOVERNING LAW. THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AT
AND SHALL BE DEEMED TO HAVE BEEN MADE AT CINCINNATI, OHIO. THIS AGREEMENT SHALL

--------------------------------------------------------------------------------



BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF OHIO (WITHOUT REGARD TO OHIO CONFLICTS OF LAW PRINCIPLES).

          11.3 WAIVER OF JURISDICTION. AS A SPECIFICALLY BARGAINED INDUCEMENT
FOR THE SECURED CREDITORS TO EXTEND CREDIT TO BORROWERS, BORROWERS AND THE
SECURED CREDITORS AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR
ARISING OUT OF THIS AGREEMENT, ITS VALIDITY OR PERFORMANCE AND WITHOUT
LIMITATION ON THE ABILITY OF THE SECURED CREDITORS, AND THEIR SUCCESSORS AND
ASSIGNS, TO INITIATE AND PROSECUTE IN ANY APPLICABLE JURISDICTION ACTIONS
RELATED TO THE REPAYMENT AND COLLECTION OF THE OBLIGATIONS AND THE EXERCISE OF
ALL OF THE SECURED CREDITORS’ RIGHTS AGAINST ANY BORROWER WITH RESPECT THERETO
AND ANY SECURITY OR PROPERTY OF ANY BORROWER, INCLUDING DISPOSITIONS OF THE
COLLATERAL, SHALL BE INITIATED AND PROSECUTED AS TO ALL PARTIES AND THEIR
SUCCESSORS AND ASSIGNS AT CINCINNATI, OHIO. EACH SECURED CREDITOR AND EACH
BORROWER CONSENT TO AND SUBMIT TO THE EXERCISE OF JURISDICTION OVER THEIR
RESPECTIVE PERSONS BY ANY COURT SITUATED AT CINCINNATI, OHIO HAVING JURISDICTION
OVER THE SUBJECT MATTER, AND EACH CONSENTS THAT ALL SERVICE OF PROCESS BE MADE
BY CERTIFIED MAIL DIRECTED TO BORROWERS AND THE SECURED CREDITORS AT THEIR
RESPECTIVE ADDRESSES SET FORTH IN THE CREDIT AGREEMENT OR AS OTHERWISE PROVIDED
UNDER THE LAWS OF THE STATE OF OHIO. EACH BORROWER WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.

          11.4 Survival and Continuation of Representations and Warranties. All
of Borrowers’ representations and warranties contained in, or incorporated by
reference in, this Agreement shall be true and correct in all material respects
when made and shall, for all purposes of this Agreement, be deemed to be
repeated on and as of the date of Borrowers’ request for each Loan and shall be
true and correct in all material respects as of each such date.

          11.5 Agent’s Additional Rights Regarding Collateral. All of the
Obligations shall constitute one obligation secured by all of the Collateral. In
addition to Agent’s other rights and remedies under the Loan Documents, Agent
may, in its discretion exercised in good faith, following the occurrence and
during the continuance of any Event of Default which has not been waived by the
Secured Creditors: (i) exchange, enforce, waive or release any of the Collateral
or portion thereof, (ii) apply the proceeds of the Collateral against the
Obligations and direct the order or manner of the liquidation thereof (including
any sale or other disposition) in accordance with the Credit Agreement and the
other Loan Documents, and (iii) settle, compromise, collect or otherwise
liquidate any such security in accordance with the Credit Agreement and the
other Loan Documents without affecting or impairing its right to take any other
further action with respect to any security or any part thereof.

          11.6 Application of Payments; Revival of Obligations. Agent shall have
the continuing right to apply or reverse and reapply any payments to any portion
of the Obligations. To the extent any Borrower makes a payment or payments to
any Secured Creditor or any Secured Creditor receives any payment or proceeds of
the Collateral or any other security for Borrowers’ benefit, which payment(s) or
proceeds or any part thereof are subsequently voided, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then, to the extent of such payment(s) or
proceeds received, the Obligations or part thereof intended to be satisfied
shall be revived and shall continue in full force and effect, as if such
payment(s) or proceeds had not been received by the affected Secured Creditor.

          11.7 Additional Waivers by Borrowers. Each Borrower waives presentment
and protest of any instrument and notice thereof, and, except as expressly
provided in the Loan Documents, demand, notice of default and all other notices
to which Borrowers might otherwise be entitled. Borrowers shall not assert any
claim against any Secured Creditor under any theory of liability for
consequential, special, indirect or punitive damages.

--------------------------------------------------------------------------------



          11.8 Equitable Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to Agent; therefore, each Borrower agrees that Agent, if Agent so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

          11.9 Entire Agreement; Amendments; Counterparts; Fax Signatures. This
Agreement and the other Loan Documents set forth the entire agreement of the
parties with respect to subject matter of this Agreement and supersede all
previous understandings, written or oral, in respect thereof. Any request from
time to time by Borrowers for the Secured Creditors’ amendment, modification or
waiver of any provision in this Agreement must be in writing. The terms of this
Agreement may be amended, waived or modified only by an instrument in writing
duly executed by Borrowers and Agent (with the consent of the Lenders as
specified in Section 12.4 of the Credit Agreement). The Secured Creditors will
have no obligation to provide any amendment, modification or waiver of, or under
this Agreement, requested by Borrowers, and the Secured Creditors may, for any
reason in their discretion exercised in good faith, elect to withhold consent to
the requested amendment, modification or waiver. Any such amendment, waiver or
modification shall be binding upon the Secured Creditors, each holder of the
Obligations, and Borrowers. Two or more duplicate originals of this Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument. Any documents
delivered by, or on behalf of, Borrowers by fax transmission or other electronic
delivery of an image file reflecting the execution hereof, and, if so signed:
(i) may be relied on by Agent as if the document were a manually signed original
and (ii) will be binding on Borrowers for all purposes of the Loan Documents.

          11.10 Headings. Section headings in this Agreement are included for
convenience of reference only and shall not relate to the interpretation or
construction of this Agreement.

          11.11 Cumulative Remedies. The remedies provided in this Agreement and
the other Loan Documents are cumulative and not exclusive of any remedies
provided by law. Exercise of one or more remedy(ies) by Agent does not require
that all or any other remedy(ies) be exercised and does not preclude later
exercise of the same remedy.

          11.12 No Deemed Waiver. Failure by Agent to exercise any right, remedy
or option under this Agreement or in any Loan Documents or delay by Agent in
exercising the same shall not operate as a waiver by Agent of its right to
exercise any such right, remedy or option.

          11.13 Recourse to Directors or Officers. The obligations of the
Secured Creditors under this Agreement are solely the corporate obligations of
the Secured Creditors. No recourse shall be had for any obligation or claim
arising out of or based upon this Agreement against any stockholder, employee,
officer, or director of any of the Secured Creditors.

          11.14 Assignment. Agent shall have the right to assign this Agreement
and the other Loan Documents. Borrowers may not assign, transfer or otherwise
dispose of any of their rights or obligations hereunder, by operation of law or
otherwise, and any such assignment, transfer or other disposition without
Agent’s written consent (with the consent of the Lenders as specified in Section
12.4 of the Credit Agreement) shall be void. All of the rights, privileges,
remedies and options given to any Secured Creditor under the Loan Documents
shall inure to the benefit of the successors and assigns of the applicable
Secured Creditor, and all the terms, conditions, covenants, provisions and
warranties herein shall inure to the benefit of and bind the permitted
successors and assigns of Borrowers and each Secured Creditor, respectively.

          11.15 Agent. (i) As between the Lenders, the LC Issuer and Agent, (a)
Agent will hold all items of the Collateral at any time received under this
Agreement in accordance with the terms of this Agreement and the Credit
Agreement and (b) by accepting the benefits of this Agreement, each Lender and
the LC Issuer acknowledge and agree that (1) the obligations of Agent as holder
of the Collateral and any interests therein and with respect to any disposition
of any of the Collateral or any interests therein are only those obligations
expressly set forth in this Agreement and the Credit Agreement and (2) this
Agreement may be enforced only by the action of Agent and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce this
Agreement, it being understood and agreed that such rights and remedies may be
exercised by Agent, for the benefit of the Secured

--------------------------------------------------------------------------------



Creditors, upon the terms of this Agreement and the Credit Agreement. (ii) As
between any Borrower and Agent, Agent shall be conclusively presumed to be
acting as agent for the Lenders and the LC Issuer with full and valid authority
to so act or refrain from acting.

          11.16 Conflict. If there is any conflict, ambiguity, or inconsistency,
in Agent’s judgment, between the terms of this Agreement and any of the other
Loan Documents, then the applicable terms and provisions, in Agent’s judgment,
providing the Secured Creditors with greater rights, remedies, powers,
privileges, or benefits will control.

          11.17 WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
THE SECURED CREDITORS TO EXTEND CREDIT TO BORROWERS, EACH BORROWER AND EACH
SECURED CREDITOR WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS AGREEMENT OR THE CONDUCT OF THE
RELATIONSHIP BETWEEN OR AMONG THE SECURED CREDITORS AND BORROWERS.

          11.18 Joint and Several Obligations. The obligations of Borrowers
under this Agreement are joint, several and primary. No Borrower shall be or be
deemed to be an accommodation party with respect to this Agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Agent and Borrowers, intending to be legally
bound, have executed and delivered this Agreement by their duly authorized
officers as of the Effective Date.

 

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

 

By:

  /s/ Harry Kletter

 

 

 

--------------------------------------------------------------------------------

 

 

 

Harry Kletter, Chief Executive Officer

 

 

 

 

 

 

ISA INDIANA, INC.

 

 

 

 

 

By:

  /s/ Harry Kletter

 

 

 

--------------------------------------------------------------------------------

 

 

 

Harry Kletter, Chief Executive Officer

 


 

 

 

Accepted at Cincinnati, Ohio,

 

as of the Effective Date.

 

 

 

 

FIFTH THIRD BANK, as Agent

 

 

 

 

By:

        /s/ Anne B. Kelly

 

 

--------------------------------------------------------------------------------

 

 

Anne B. Kelly, Vice President

 


--------------------------------------------------------------------------------



Exhibit A

                    Borrowers’ Exact Legal Names,

                    Jurisdictions of Organization,

                    Organizational Identification Numbers,

                    and Federal Tax Identification Numbers:

 

 

 

 

 

 

 

 

 

 

Exact Legal Name

 

Jurisdiction
of Organization

 

Organizational
ID Number

 

Federal
Tax ID Number

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

Industrial Services of America, Inc.

 

Florida

 

175517

 

59-0712746

 

 

ISA Indiana, Inc.

 

Indiana

 

1998070906

 

35-2052295

 

Borrowers’ Chief Executive Office and Principal Place of Business:

 

 

 

 

 

ISA

 

7100 Grade Lane, Building #1, Louisville, Kentucky 40213

 

ISA Indiana

 

7100 Grade Lane, Building #1, Louisville, Kentucky 40213

Borrowers’ Offices or Locations Where any Collateral is Located:
(other than any chief executive office address set forth above)

 

 

A.

7110 Grade Lane, Louisville, Kentucky 40213

B.

6709 Grade Lane, Louisville, Kentucky 40213

C.

7124 Grade Lane, Louisville, Kentucky 40213

D.

7200 and 7210 Grade Lane, Louisville, Kentucky 40219

E.

1617 State Road 111, New Albany, Indiana 47150

F.

1565 E. 4th Street, Seymour, Indiana 47274

G.

7023, 7025, 7101, and 7103 Grade Lane, Louisville, Kentucky 40213

H.

1400 Cahill Drive, Lexington, Kentucky 40504

I.

7100 Grade Lane, Louisville, Kentucky 40213

J.

7020 Grade Lane, Louisville, Kentucky 40213

Trade Names, Assumed Names and Fictitious Names:

 

 

A.

Currently in Use: None.

 

 

B.

Used During Last Five Years but not Currently in Use: Fitzpatrick.

Assets Acquired in Bulk Transfer: None, other than the acquisition of certain
fixed assets from Venture Metals, LLC (“Venture Metals”) pursuant to the terms
of that certain Lease Agreement dated as of February 18, 2009, by and between
Venture Metals and ISA.

--------------------------------------------------------------------------------



Investment Property: Membership interest in Subsidiaries.

 

 

 

 

 

 

 

 

Issuer:

 

Certificate Number:

 

Number of Shares:

 

Owner:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

7021 Grade

 

N/A

 

100% Interest

 

ISA

 

 

 

7124 Grade

 

N/A

 

100% Interest

 

ISA

 

 

 

7200 Grade

 

N/A

 

100% Interest

 

ISA

 

 

 

IN Real Estate

 

N/A

 

100% Interest

 

ISA

 

 

 

CWS

 

N/A

 

100% Interest

 

ISA

 

 

 

ISA Real Estate

 

N/A

 

100% Interest

 

ISA

 

 

 

Logistics

 

N/A

 

100% Interest

 

ISA

 

 

 

Recycling

 

N/A

 

100% Interest

 

ISA

 

 

 

Waste Equipment

 

N/A

 

100% Interest

 

ISA

 

Letter of Credit Rights: None.

Electronic Chattel Paper: None.

Commercial Tort Claims: None.

Instruments: None.

--------------------------------------------------------------------------------